Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of the Director of Special Housing and Inmate Disciplinary Programs placing petitioner in administrative segregation.
Petitioner commenced this CPLR article 78 proceeding challenging his placement in administrative segregation following a hearing. The Attorney General has advised this Court that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see e.g. Matter of Smith v Prack, 131 AD3d 784 [2015]). We note that petitioner has no right to be restored to the status he enjoyed prior to the administrative segregation determination (see e.g. Matter of Folk v Annucci, 122 AD3d 977, 978 [2014]).
Peters, P.J., McCarthy, Rose and Clark, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $60.92.